Citation Nr: 0948620	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent, for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1979 
to September 1983, February 1991 to May 1991, October 2001 to 
July 2002, February 2003 to June 2003, and March 2004 to July 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran testified before the undersigned at an October 
2009 travel board hearing at the Boston, Massachusetts, RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for residuals of a right 
ankle fracture, currently evaluated as 10 percent disabling.  
In a March 2007 rating decision, the RO relied on a January 
2007 compensation and pension (C&P) examination in assigning 
the Veteran's 10 percent evaluation.  Subsequently, the 
Veteran submitted an August 2007 private examination report.  
However, at the October 2009 travel board hearing, the 
Veteran asserted that his condition has increased in severity 
since the January 2007 and August 2007 examinations.  
Therefore, a new VA examination is warranted to determine the 
current severity of the Veteran's residuals of a right ankle 
fracture.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to 
determine the current degree of 
severity of his service-connected 
residuals of a right ankle fracture.  
The claims file, to include a copy of 
this remand must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  All 
pertinent symptomatology, to include 
range of motion and all neurological 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  
Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint should 
be considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought. 
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


